             Case 19-60384   Doc 114   Filed 08/22/19   Entered 08/22/19 10:09:23   Desc Main Document   Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION


    In re:                                                               )     Chapter 11
                                                                         )
    O’BENCO IV, LP                                                       )     Case No. 19-60384 (BP)
                                                                         )
                        Debtor.                                          )

             NOTICE OF SELECTION OF SUCCESSFUL BIDS AND BACK-UP BIDS
                         AT AUCTION FOR DEBTOR’S ASSETS

             PLEASE TAKE NOTICE that pursuant to the Order Approving Stalking Horse Bid

Protections and Amending Bidding Procedures [Dkt. No. 102] (the “Amended Bidding Procedures

Order”)1, O’BENCO IV, LP, as debtor and debtor in possession, (the “Debtor”) conducted an

auction (the “Auction”) on August 21, 2019, at 9:00 a.m. (CT) in the Houston offices of Bracewell

LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002 for the Debtor’s oil and gas assets.

A. Stalking Horse Assets

             At the conclusion of the Auction, the Debtor determined in its reasonable business

judgment after consultation with the Agent that ETXENERGY, LLC (“ETX” or the “Successful

Bidder for the Stalking Horse Assets”) submitted the highest and best Qualifying Bid for the

Debtor’s Stalking Horse Assets2 with a cash bid of $26,950,0003 (the “Successful Bid for the

Stalking Horse Assets”).




1
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Amended
   Bidding Procedures Order.
2
  The “Stalking Horse Assets” are generally those assets originally identified as the “Oil and Gas Assets” in the
   Stalking Horse APA, subject in all respects to the specific terms of the asset purchase agreement between ETX and
   the Debtor.
3
  In addition to the cash portion of its purchase price, ETX has agreed to modify its asset purchase agreement to reduce
   the “Net Cash Flow” (as defined in section 8.10 of the asset purchase agreement) from $910,000 per month to
   $875,000 per month.


#6019389
           Case 19-60384   Doc 114   Filed 08/22/19   Entered 08/22/19 10:09:23   Desc Main Document   Page 2 of 3




           Furthermore, at the conclusion of the Auction, the Debtor determined in its reasonable

business judgment after consultation with the Agent that FPCC USA, Inc. (“FPCC” or the “Back-

up Bidder for the Stalking Horse Assets”) submitted the next highest and best Qualifying Bid for

the Debtor’s Stalking Horse Assets with a cash bid of $26,700,000 (the “Back-Up Bid for the

Stalking Horse Assets”).

B. Kansas, West Texas, and Other Assets

           At the conclusion of the Auction, the Debtor determined in its reasonable business

judgment after consultation with the Agent that Pachira Oil and Gas, LLC (“Pachira” or the

“Successful Bidder for Kansas, West Texas, and Other Assets”) submitted the highest and best

Qualifying Bid for the Debtor’s Kansas, West Texas, and Other Assets4 with a cash bid of

$3,400,000 (the “Successful Bid for Kansas, West Texas, and Other Assets”).

           Furthermore, at the conclusion of the Auction, the Debtor determined in its reasonable

business judgment after consultation with the Agent that combining the bids of (a) Ritchie

Exploration, Inc. for the Kansas Assets in the cash bid amount of $2,451,000 and (b) O2 Energy,

LLC for the West Texas and Other Assets in the cash bid amount of $924,000 (Ritchie Exploration,

Inc. and O2 Energy, LLC together, the “Back-Up Bidder for Kansas, West Texas, and Other

Assets”)5 comprises the next highest and best Qualifying Bid for the Debtor’s Kansas, West Texas

and Other Assets with a combined cash bid of $3,375,000 (the combined bid to be referred to as

the “Back-Up Bid for Kansas, West Texas, and Other Assets”).




4
  The “Kansas, West Texas, and Other Assets” are generally those oil and gas assets in Kansas, West Texas, and other
locations that were not included as “Oil and Gas Assets” in the Stalking Horse APA, subject in all respects to the
specific terms of the asset purchase agreement between Pachira and the Debtor.
5 The “Kansas Assets” and “West Texas and Other Assets”, as used in relation to the Back-Up Bid for Kansas, West
Texas and Other Assets are the “Oil and Gas Assets” as defined in the asset purchase agreements of Ritchie
Exploration, Inc. and O2 Energy, LLC, respectively.

                                                             -2-
#6019389
           Case 19-60384   Doc 114   Filed 08/22/19   Entered 08/22/19 10:09:23   Desc Main Document   Page 3 of 3




C. Objection Deadline

           Pursuant to the Amended Bidding Procedures Order, objections, if any, to the Successful

Bidder for the Stalking Horse Assets, the Successful Bid for the Stalking Horse Assets, the

Successful Bidder for Kansas, West Texas, and Other Assets, or the Successful Bid for Kansas,

West Texas, and Other Assets and manner in which the Auction was conducted must be in writing

and filed with the Bankruptcy Court on or before 4:00 p.m. (Prevailing Central Time) on August

26, 2019.

D. Sale Hearing

           Pursuant to the Amended Bidding Procedures Order, a hearing will be held before the

Honorable Bill Parker of the United States Bankruptcy Court for the Eastern District of Texas on

August 30, 2019, at 10:00 a.m. (CT), at which the Debtor will seek entry of an order approving,

authorizing, and directing, among other things, the sale of the Stalking Horse Assets to the

Successful Bidder for the Stalking Horse Assets, and the sale of the Kansas, West Texas and Other

Assets to the Successful Bidder for the Kansas, West Texas, and Other Assets in accordance with

the terms of each relevant asset purchase agreement.

                                                          Respectfully Submitted,

                                                          BRACEWELL LLP

                                                          By: /s/ William A. (Trey) Wood III
                                                                  William A. (Trey) Wood III
                                                                  Texas Bar No. 21916050
                                                                  Trey.Wood@bracewell.com
                                                                  Jason G. Cohen
                                                                  Texas Bar No. 24050435
                                                                  Jason.Cohen@bracewell.com
                                                                  711 Louisiana, Suite 2300
                                                                  Houston, Texas 77002
                                                                  Telephone: (713) 223-2300
                                                                  Facsimile: (713) 221-1212

                                                          COUNSEL TO O’BENCO IV, LP, AS DEBTOR AND
                                                          DEBTOR IN POSSESSION


                                                             -3-
#6019389
